      Case 1:20-cv-00079-LJV-HKS Document 12 Filed 05/06/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


ANGELA BUCHANAN

                            Plaintiff,

              -v-                                              20-CV-79V

ERIE COUNTY DEPARTMENT OF
SOCIAL SERVICES,

                            Defendant.



                                DECISION AND ORDER

              Plaintiff, Angela Buchanan, filed this pro se action alleging that she was

subjected to discrimination in her employment at the Erie County Department of Social

Services due to her gender. Dkt. #1.



              Currently before this Court is plaintiff’s motion for appointment of counsel.

Dkt. #10. In support of his motion, plaintiff contends that she does not have the funds to

retain an attorney. Dkt. #10.



              There is no constitutional right to appointed counsel in civil cases.

However, under 28 U.S.C. § 1915(e), the Court may appoint counsel to assist indigent

litigants. See, e.g., Sears, Roebuck & Co. v. Charles W. Sears Real Estate, Inc., 865

F.2d 22, 23 (2d Cir. 1988). Assignment of counsel is clearly within the judge’s

discretion. In re Martin-Trigona, 737 F.2d 1254 (2d Cir. 1984). The factors to be

considered in deciding whether or not to assign counsel include the following:
        Case 1:20-cv-00079-LJV-HKS Document 12 Filed 05/06/20 Page 2 of 3




                 1.    Whether the indigent’s claims seem likely to be of substance;

                 2.    Whether the indigent is able to investigate the crucial facts
                       concerning his claim;

                 3.    Whether conflicting evidence implicating the need for cross-
                       examination will be the major proof presented to the fact finder;

                 4.    Whether the legal issues involved are complex; and

                 5.    Whether there are any special reasons why appointment of
                       counsel would be more likely to lead to a just determination.

Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997); see also Hodge v. Police

Officers, 802 F.2d 58 (2d Cir. 1986).



                 The Court must consider the issue of appointment carefully, of course,

because “volunteer lawyer time is a precious commodity.” Cooper v. A. Sargenti Co.

Inc., 877 F.2d 170, 172 (2d Cir. 1989). It must not allocate pro bono resources

“arbitrarily, or on the basis of the aggressiveness and tenacity of the claimant,” but

should instead distribute this resource “with reference to public benefit.” Id. Moreover,

the Court must consider the “likelihood of merit” of the underlying dispute, Hendricks,

114 F.3d at 392; Cooper, 877 F.2d at 174, and “even though a claim may not be

characterized as frivolous, counsel should not be appointed in a ca se where the merits

of the . . . claim are thin and his chances of prevailing are therefore poor.” Carmona v.

United States Bureau of Prisons, 243 F.3d 629, 632 (2d Cir. 2001) (denying counsel on

appeal where petitioner’s appeal was not frivolous but nevertheless appeared to have

little merit).




                                               2
       Case 1:20-cv-00079-LJV-HKS Document 12 Filed 05/06/20 Page 3 of 3




               This action is in its early stages and discovery is still in process, making it

difficult to assess the merits of plaintiff’s claim or the public benefit which could be

achieved by appointing counsel. Moreover, plaintiff’s complaint demonstrates that she

is able to communicate the factual basis of his claim. Accordingly, this Court finds that

appointing counsel for plaintiff is not justified at this time. It is, therefore, plaintiff's

responsibility to retain an attorney or press forward with this lawsuit pro se. 28 U.S.C.

§ 1654.



               Plaintiff is advised that the Pro Se Assistance Program is currently

providing remote legal assistance to individuals representing themselves in civil actions

in federal court and can be reached by telephone at (716) 847-0662, extension 340.



               SO ORDERED.


DATED:         Buffalo, New York
               May 6, 2020


                                              s/ H. Kenneth Schroeder, Jr.
                                              H. KENNETH SCHROEDER, JR.
                                              United States Magistrate Judge




                                                 3
